Appeals from decisions of the Workmen’s Compensation Board, filed February 5, 1976 and March 3, 1977 which reversed a referee’s decision disallowing the claim and found that the accident occurred within the course of claimant’s duty as a volunteer fireman. The board found: "that claimant went to the field day and parade in connection with a volunteer fireman fund raising activity to engage in competitive contests and would be covered under Section 5 of the Volunteer Fireman’s Benefit Law including traveling there and back. There is no evidence that claimant deviated on his return trip home, and the accident did not occur solely because of intoxication.” There is substantial evidence to support the board’s determination. Decisions affirmed, with costs to the Workmen’s Compensation Board. Koreman, P. J., Greenblott, Kane, Larkin and Mikoll, JJ., concur.